Citation Nr: 9907064	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-41 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating determination of 
the Denver, Colorado, Regional Office (RO).  

In its March 1992 rating determination, the RO assigned a 
noncompensable disability evaluation for the veteran's 
service-connected hemorrhoids, effective March 1, 1992.  In a 
February 1995 rating determination, the RO increased the 
veteran's disability evaluation for his service-connected 
hemorrhoids from noncompensable to 10 percent disabling, 
effective March 1, 1992.  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected his appeal as to this issue.  Therefore, the 
propriety of each hemorrhoid rating during the time period 
from March 1, 1992, through the point in time when a final 
resolution has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


FINDINGS OF FACT

1.  Hypertension was first demonstrated more than one year 
after service and is not related to service.

2.  A headache disorder other than that related his service-
connected sinusitis has not been demonstrated.

3.  The veteran's hemorrhoids have not caused persistent 
bleeding, secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

2.  Headaches were was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a).

3.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, Diagnostic 
Code 7336 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence 
that the claims are well grounded. 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps.  An allegation that a disorder is 
service-connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence 
of symptomatology may be adequate to show the nexus between 
the current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469. VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  If the disorder is a 
hypertension, service connection may be granted if manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the rating schedule prior to 
January 12, 1998, the minimum compensable level of 
hypertension was shown where the disability was manifested by 
diastolic blood pressure readings predominantly 100 or more.  
A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).



Hypertension

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

A review of the record demonstrates that at the time of a 
January 1984 physical examination, the veteran was reported 
to have had two episodes of high blood pressure in 1983.  The 
examiner noted that no treatment had been required.  He also 
indicated that the veteran had normal blood pressure at the 
time of the examination.  On the report of medical history 
filled out at that time, the veteran checked the box 
indicating that he had or had had high blood pressure.  

On his August 1991 service separation report of medical 
history, the veteran again checked the box indicating that he 
had or that he had had high blood pressure.  In September 
1991, a five-day blood pressure check was performed on both 
the left and the right arm.  On day one, blood pressure 
readings of 122/86 and 140/92, were reported for the left and 
right arms, respectively.  On day two, blood pressure 
readings of 128/84 and 130/90 were reported for the left and 
right arms, respectively.  On day three a blood pressure 
reading of 118/92 was noted for the left arm and a blood 
pressure reading of 128/94 was reported for the right arm.  
On day four, blood pressure readings of 122/86 and 122/98 
were recorded in the left and right arm, respectively.  
Finally, on day 5, blood pressure readings of 120/82 in the 
left arm and 122/84 in the right arm were reported.  

On his March 1992 application for compensation, the veteran 
requested service connection for high blood pressure.  

In his August 1993 substantive appeal, the veteran indicated 
that there was documented evidence of high blood pressure 
readings.  The veteran made reference to three VA outpatient 
treatment records that supported his claim and enclosed 
copies of these records for review.  In a January 1993 
outpatient treatment record, it was noted that the veteran 
was concerned with hypertension.  The veteran reported that 
he had had some elevations in the mid 90s.  A blood pressure 
reading of 120/86 was reported at that time.  A diagnosis of 
rule out hypertension was rendered.  In a July 1993 treatment 
record, the veteran was noted to have had increased blood 
pressure readings.  Blood pressure readings of 150/100 and 
140/100 were recorded at that time and a diagnosis of 
hypertension was rendered.  At the time of an August 1993 
outpatient visit, the veteran's blood pressure was found to 
be 140/98.  A diagnosis of hypertension was again rendered.  

In October 1993, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had had borderline elevated blood pressures in the past but 
that he was not medicated until June or July 1993.  He 
indicated that his diastolic blood pressure remained 
borderline elevated, as his most recent blood pressure 
reading was 126/90.  The veteran denied long-term sequelae of 
hypertension, including myocardial infarction, 
cerebrovascular accidents, or renal or retinal disease.  

The veteran's blood pressure was taken on three separate 
occasions.  The first reading was 140/98 with a pulse of 68.  
The second reading was also found to be 140/98 with a pulse 
of 68.  The third reading, which was taken twenty minutes 
later, was 140/90.  The veteran's pulse was again found to be 
68.  A diagnosis of essential hypertension, currently 
moderately controlled on medication without evidence of any 
long-term sequelae to date and current electrocardiographic 
evidence of minimal voltage criteria for left ventricular 
hypertrophy, was rendered.  

In December 1998, the Board requested a Veteran's Health 
Administration (VHA) opinion with regard to the issue of service 
connection for hypertension.  The Board specifically requested 
that the reviewer supply answers to the following questions:  Did 
the veteran currently have hypertension?  If so, when was the 
onset of this disorder?  If the veteran did have hypertension, 
was it as least as likely as not that it was related to the 
veteran's period of service?  

In February 1999, the Director of the Hypertension Clinic for 
the Buffalo VA Medical Center responded to the Board's 
December 1998 questions.  In response to the question of 
whether the veteran currently had hypertension, the reviewer 
indicated that the veteran currently did have hypertension.  
He indicated that the most recent visit in the records he 
received (11/4/97) demonstrated that the veteran was on 
antihypertensive drug therapy.  He noted that although the 
specific agent that the veteran was on was not reported at 
that time, he was taking clonidine at the time of his 
previous visit.  

With regard to the question of the onset of the veteran's 
hypertensive disorder, the reviewer indicated that after a 
thorough review of all records in the veteran's file, the 
first time that hypertension could be documented was in 1993.  
He noted that this was based upon a definition that the blood 
pressure must be greater than 140/90 mmHg on the average of 
two or more readings taken at each of two or more visits 
after an initial screening.  He observed that although there 
were isolated instances of single elevated blood pressure 
readings while in service, this was never found on 
consecutive visits.  In addition, the initiation of 
antihypertensive therapy was never required.  He noted that 
in September 1991, a five-day blood pressure check was 
performed to confirm the presence or absence of hypertension.  
He observed that the average of the eleven blood pressure 
readings that were taken was 145/88mmHg.  

He also concluded that hypertension was first documented in 
July 1993.  On July 23, 1993, he had readings of 140/92 mmHg 
and 130/86 mmHg and on July 23, 1993, he had a blood pressure 
reading of 128/96.  He noted that antihypertensive therapy 
was apparently initiated because at the time of an August 20, 
1993 visit, the veteran's blood pressure was found to be 
141/98 mmHg, with the veteran being noted to be on enalapril.  

In response to the question of whether it was as least as 
likely as not that the veteran's current hypertension was 
related to his period of service, the reviewer noted that the 
veteran developed documented hypertension approximately 18 
months after his discharge from service.  He observed that 
the veteran weighed 220 lbs. in February 1993, with a height 
of 5'10".  He further noted that the veteran subsequently 
developed adult onset diabetes mellitus and that the 
development of the hypertension would be consistent with the 
"insulin resistance" syndrome.  He wrote that there was no 
evidence that the hypertension was related to the veteran's 
period of service. 

The Board is of the opinion that the veteran's claim for 
service connection for hypertension is well grounded.  The 
service medical records show that hypertension was suspected 
during service.  Medical professionals also suspected 
hypertension within one year after the veteran's separation 
from service.  The veteran has current medical findings of 
hypertension.  The Board further finds that VA has complied 
with its obligation to assist him with the development of his 
claim.  All known and pertinent records have been obtained.  
The Board has secured a medical opinion as to the etiology of 
the veteran's current hypertension.

While hypertension was suspected in service and within one 
year thereafter, elevated blood pressure was not consistently 
demonstrated in service.  The expert medical opinion is to 
the effect that hypertension was not present in service or 
within one year after service.  Accordingly, the Board 
concludes that hypertension was not demonstrated as a chronic 
disease entity during service or within the presumptive 
period after service.  There was no continuity of 
symptomatology, so as to permit a conclusion that the 
hypertension was demonstrated in service.  38 C.F.R. 
§ 3.303(b).

The February 1999 reviewer specifically concluded that the 
veteran developed hypertension approximately 18 months after 
service, which is outside the one year presumptive period, 
and that the development of hypertension was consistent with 
"insulin resistance" syndrome, with no evidence showing 
that the hypertension was related to the veteran's period of 
service.  There is no competent medical evidence to 
contradict the expert medical opinion.  Accordingly, the 
evidence does not show that the current hypertension was 
incurred in service.  38 C.F.R. § 3.303(d).

On the basis of the current record, the Board must conclude 
that the preponderance of the evidence is against the claim 
for service connection for hypertension.


Headaches

The Board observes that service connection is currently in 
effect for allergic rhinitis with sinusitis with headaches.

A review of the veteran's service medical records 
demonstrates that he was seen with a headache and scratchy 
throat in December 1973.  He indicated that the headache was 
frontal in nature and that there had been no response to 
aspirin.  A diagnosis of viral syndrome was rendered.  In 
October 1976, the veteran was seen with complaints of head 
congestion and burning eyes, ears, and throat.  A similar 
history was noted.  A diagnosis of allergic rhinitis and 
conjunctivitis was rendered.  In March 1981, the veteran was 
again seen complaining of a cold, sinus draining for three 
days, and a headache.  A diagnosis of an upper respiratory 
infection was rendered at that time.  

In December 1986, the veteran was seen with complaints of a 
headache, an earache, and a toothache on the right side, 
along with complaints of hurting when swallowing.  A 
diagnosis of viremia was rendered at that time.  In February 
1989, the veteran complained of having a history of headaches 
in his right frontal area with radiation to the back for 
approximately one week.  In March 1989, the veteran 
complained of persistent sinus problems with postnasal drip.  
The veteran was noted to have right-sided headaches.  A 
diagnosis of subacute sinusitis was rendered at that time.  
In October 1989, the veteran was seen with complaints of face 
pain/headaches with some coughing for the past 12 to 18 
hours.  A diagnosis of maxillary sinusitis was rendered.

On his August 1991 service separation report of medical 
history, the veteran checked the "yes" box when questioned 
as to whether he had had or was having frequent or severe 
headaches.  At the time of a September 1991 eye outpatient 
visit, the veteran reported having frequent morning and 
evening headaches.  He also reported having sinus problems.  
The examiner indicated that he doubted that the veteran's 
headaches were of visual etiology. 

At the time of his October 1993 VA examination, the veteran 
reported that he first noticed headaches eight to ten years 
earlier and that he sought evaluation at that time.  He noted 
that he was told that his headaches were likely due to his 
sinus condition.  He indicated that he had not had a headache 
evaluation, a computed tomography scan, an 
electroencephalogram, or a lumbar puncture.  He noted that he 
had headaches once a week and that they could last for days.  
He treated them by lying down, taking aspirin, and avoiding 
stressful situations.  He indicated that these were located 
on the top of his cranium and were squeezing in nature.  He 
denied any antecedent aura and reported that in association 
with his headaches there might be tenseness in his 
musculature and tachycardia, but no symptoms of photophobia, 
phonophobia, nausea, or vomiting.  A diagnosis of headaches, 
best characterized as tension in nature, with discomfort, was 
rendered at that time. 

In December 1998, the Board requested a VHA opinion with regard 
to the issue of service connection for headaches.  The Board 
specifically requested that the reviewer supply answers to the 
following questions: Does the veteran currently have a chronic 
headache disorder other than headaches related to his service-
connected rhinitis with sinusitis?  If so, what is the etiology 
of this disorder and is it as least as likely as not that they 
are related to any headaches reported by the veteran inservice?  

In February 1999, the Director of the Hypertension Clinic 
responded to the Board's December 1998 questions.  In 
response to the question of whether the veteran currently had 
a chronic headache disorder other than the headaches related 
to his service-connected rhinitis with sinusitis, the 
reviewer noted that the veteran gave a history of dull 
headaches on several occasions during his time inservice and 
after discharge.  He further observed that in almost every 
instance, there was noted to be chronic sinus symptoms 
documented at the same time.  He indicated that there did not 
appear to be a chronic headache disorder other than that 
related to the sinusitis.  

The Board is of the opinion that the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for headaches.  While the Board notes that the 
veteran is competent to report his symptoms inservice, he is 
not medically qualified to express an opinion that he has a 
headache disorder related to service other than that which is 
related to his service-connected sinusitis.  See Grottveit v. 
Brown, 5 Vet. App 91 (1993).  Similarly, he is competent to 
report a continuity of symptomatology since service.  Savage.  
However, a medical opinion would be necessary to link any 
current headache disorder, other than that associated with 
his service-connected sinusitis, to service or to the 
reported continuity of symptomatology.  See Savage.  In this 
regard, the Board notes that the February 1999 reviewer 
specifically indicated that there did not appear to be a 
chronic headache disorder other than that related to the 
service-connected sinusitis. 

The Board also finds that the veteran's claim for service 
connection for headaches is well grounded.  Headaches were 
reported in service.  The veteran has reported a continuity 
of headache symptomatology, and there are current medical 
findings of headaches.  Headaches would be a condition that 
the veteran is competent to observe.  Therefore, all three of 
the Caluza elements for a well-grounded claim have been 
satisfied.  The Board also finds that VA has complied with 
its duty to assist the veteran with the development of this 
claim.  VA has sought all relevant treatment records, 
afforded the veteran a VA examination, and sought an expert 
medical opinion as to the etiology of the veteran's 
disability.

While one VA examiner has diagnosed tension headaches, that 
examiner did not specifically relate the tension headaches to 
service.  The expert medica opinion obtained by the Board is 
to the effect that the veteran does not have a headache 
disorder distinct from the headache disorder that has already 
been service connected.  Even if it were granted that the 
veteran currently has tension headaches, no medical evidence 
has linked those headaches to service or to a service-
connected disability.  In any event, the Board finds the VHA 
opinion to be the most persuasive opinion of record.  That is 
the only pertinent opinion based on a review of the entire 
record, it also contains reasons for its conclusions.  In the 
absence of competent evidence linking a current headache 
disorder (other than the headache disorder that has already 
been service connected) to service, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for headaches.  


II.  Hemorrhoids

The appellant's claim is well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.

Service connection is presently in effect for hemorrhoids, 
which has been assigned a 10 percent disability evaluation. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7336 (1998) a 10 
percent evaluation is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted for internal or external hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  

A review of the record demonstrates that the veteran, at the 
time of his October 1993 VA examination, reported that he had 
had burning and bleeding discomfort in his rectum for 
approximately eight to ten years.  He noted that he had 
internal hemorrhoids.  The veteran indicated that he had not 
had any surgical treatment but that he used suppositories, 
stool softeners, and stool bulking agents.  He reported that 
his hemorrhoids were bothering him every day with burning, 
itching, and throbbing and that he used Preparation-H.  He 
also noted that they would bleed only on occasion.  He 
reported that a colonoscopy had been within normal limits.  

Physical examination revealed no evidence of external 
hemorrhoids.  Tenderness was noted on palpation for internal 
hemorrhoids, with heme-negative stool.  A diagnosis of 
internal hemorrhoids with discomfort and occasional bleeding 
was rendered.  

In March 1994, the veteran was scheduled for a flexible 
sigmoidoscopy.  At the time of the examination, the veteran 
reported having had a history of bright red blood from the 
rectum for years.  Examination revealed internal three 
channel hemorrhoids and a descending colon with a five 
millimeter polyp.  It was the examiner's impression that the 
veteran had recurrent tenesmus and hematochezia likely 
secondary to internal hemorrhoids.

In April 1994, the veteran underwent a colonoscopy, with 
polypectomy, and anoscopy.  Examination revealed Grade II 
internal hemorrhoids laterally and posteriorly.  

In November 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
indicated that he could not remember when he had first 
experienced bright red blood per rectum, itching, burning, or 
swelling.  He noted that he underwent a colonoscopy in 1994 
or 1995.  The veteran reported having a bowel movement 
everyday.  He did not have constipation or diarrhea.  He 
noted that he had not had any subsequent blood per rectum.  
He indicated that he was not on any stool softeners.  

Rectal examination revealed a thin and watery slight mucus 
discharge on the perineum, which was nonodorous.  There was 
no staining of the underwear.  Rectal tone was 2/4.  There 
was no palpable mass present in the ampulla.  Soft brown 
guaiac-negative stool was present.  A diagnosis of resolved 
internal hemorrhoids with decreased sphincter tone and slight 
mucus discharge at the perineum was rendered.  

The Board is of the opinion that the criteria for a 20 
percent evaluation have not been met.  While the veteran 
indicated that he had had bleeding from the rectum for many 
years at the time of his October 1993 VA examination and at 
the time of his March and April 1994 sigmoidoscopy and 
colonoscopy, at his most recent VA examination, performed in 
November 1997, the veteran indicated that he did not have any 
blood from the rectum.  Moreover, the veteran's stool was 
guaiac-negative and there was no staining of the underwear.  
Furthermore, the examiner found that the veteran's internal 
hemorrhoids had resolved.  In addition, there have been no 
objective medical findings of persistent bleeding, anemia, or 
anal fissures.  

As the foregoing discussion should make clear, there was no 
point during the period since the effective date of the grant 
of service connection, when the hemorrhoid disorder was more 
than 10 percent disabling.  Therefore, staged ratings are not 
warranted.  Fenderson.

There has also been no evidence presented showing that 
consideration should be given to evaluating hearing loss 
under extra-schedular standards.  See Shipwash v. Brown, 
8 Vet. App. 218 (1995); 38 C.F.R. § 3.321.  No evidence has 
been presented, or argument made, that the service-connected 
hemorrhoids cause marked interference with employment or that 
it has required or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards. Id.


ORDER

Service connection for hypertension is denied.  

Service connection for a headache disorder is denied.  


An evaluation in excess of 10 percent for hemorrhoids is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

- 16 -


- 1 -


